18 N.Y.3d 868 (2012)
962 N.E.2d 274
938 N.Y.S.2d 850
2012 NY Slip Op 60167
In the Matter of LAFAYETTE D. YOUNG, JR., a Justice of the Macomb Town Court, St. Lawrence County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Motion No: 2011-1325
Court of Appeals of New York.
Submitted December 27, 2011.
Decided January 5, 2012.
Motion to waive strict compliance with certain requirements concerning the record on review herein granted to the extent that consideration of the determination of the Commission on Judicial Conduct may be prosecuted upon 10 copies of the record on review.